DETAILED ACTION
Applicant: KANEKO, Tomonori; NAGAE, Kosuke; KAYA, Takatoshi; & NAKAMURA, Yukito
Assignee: Konica Minolta, Inc.
Attorney: Donald C. Lucas (Reg. No.: 31,275)
Filing: §371 National Stage Application filed 18 January 2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-20 are currently pending before the Office.  Claims 6 and 8-17 have been amended, and claims 18-20 have been newly added in a preliminary amendment.

Priority
The instant application is a §371 National Stage Application for PCT/JP2017/026684 filed 24 July 2017 with priority to JP 2016-148345 filed 24 July 2016.

Information Disclosure Statement
The information disclosure statements (IDSs) filed 02/20/2019, 10/15/2019, and 06/02/2021 have been considered.

Drawings
The drawings are objected to because there appears to be inconsistent correlation of reference names and reference numerals: 
Reference numeral – 200 shown in Figure 2A to label two different reference elements: “200(221)” should probably be “220(221)” since it is labeled as “220” in Fig. 3A.

    PNG
    media_image1.png
    468
    673
    media_image1.png
    Greyscale

Reference numeral - 227 shown in Figure 4 has been used in the Specification with various reference names.  For example, “form the reaction field 226 by exposing a trapping region 227 of the side wall member 220 . . . the reaction field 226 (trapping region 227)” (¶¶19-20) and “reaction field 227” (¶22) which creates confusion over reference numeral 227 and the Applicants can elect amend to “reaction field 226” or “trapping region 227”.  
Reference name – reaction field has been used to designate both 226 and 227 (¶¶19-22), which creates confusion over reference name – reaction field and the Applicants can elect amend to “reaction field 226” or “trapping region 227” to remove the inaccurate designation.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “trapping region is arranged on the reflection surface not via a metal film or via a metal film” must be shown or the feature(s) canceled from the claim(s).  The Specification discloses in a single paragraph that the “detection chip and the detection system according to the present embodiment can also be applied to a detection method using the evanescent fluorescence method in which a fluorescent substance that labels a substance to be detected is excited with , the trapping region 227 (reaction field 226) is arranged directly on the reflection surface 223 of the prism 221 not via a metal film.” (Spec., ¶77) however the Figures only disclose a trapping region arranged on the reflection surface 223 via a metal film, e.g. see Figs. 4 & 14 metal film 225 & 425 and trapping region 227 & 427.  

    PNG
    media_image2.png
    491
    706
    media_image2.png
    Greyscale

Additionally, the “a reaction field for trapping a substance to be detected that is arranged on an inner surface of a side {00189536 }4KMGIP-1206 wall included in the housing not via a metal film or via a metal film” (claims 10 & 14) must be shown or the feature(s) canceled from the claims.  The Specification discloses that “[w]hen the light source unit 1118901 } 15  B41015US01irradiates a position corresponding to the reaction field 226 on the reflection surface 223 (the inner surface of the side wall) with the excitation light a“ (Spec., ¶77) and “The reaction field 426 is arranged on the inner side surface of the housing 211. At this time, it is preferable that the reaction field 426 is arranged at a position away from the deepest portion of the housing 211” (Spec., ¶92).  However, the “housing 211” is disclosed as having four walls, an opening at an upper portion, and a second opening on a side portion with the “reaction field” being formed in the second opening on a “side wall member 220”.  Figures 2C & 12C disclose housing 211 as being separate from 220,420”, but does not disclose or show the claimed subject matter with “a reaction field . . . on an inner surface of a side wall included in the housing”.  The claimed feature must be shown, amended to more accurately capture the disclosure (e.g. a side wall member attached to the housing 211), or cancelled the phrase from the claims.  No new matter should be entered.

    PNG
    media_image3.png
    460
    1064
    media_image3.png
    Greyscale

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.  The drawings and specification have been checked to the extent possible to determine the presence of any discrepancies.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the drawings and/or specification.

Specification
The disclosure is objected to because of the following informalities: 
Paragraphs 19-22 – includes the phrase “form the reaction field 226 by exposing a trapping region 227 of the side wall member 220 . . . the reaction field 226 (trapping region 227)” (¶¶19-20) and “reaction field 227” (¶22) which creates confusion over reference numeral 227 and the Applicants can elect amend to “reaction field 226” or “trapping region 227”.
Paragraphs 19-22 - includes the reference name - reaction field which has been used to designate both 226 and 227 (¶¶19-22), which creates confusion over reference name – reaction field and the Applicants can elect amend to “reaction field 226” or “trapping region 227” to remove the inaccurate designation.  
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-7, 10-12, and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 3 includes the phrase “wherein the optical element is a member in which a prism, or a minute protrusion or recess is periodically arrayed, an optical waveguide, or a light reflection member” which is indefinite for multiple reasons: 1) “a member” is confusingly similar to the prior claimed “side wall member [which] includes an optical element” and the claim never defines where or how “a  one of: a prism . . .” or some similar amendment.  2) “, or a minute” makes it unclear if the list is grouped into different combinations or are singular elements.  If the claim scope covers combinations, then the comma/punctuation mark should be removed.  If the claim scope covers individual elements, then the “or” should be removed.  3) “a minute protrusion or recess is periodically arrayed” is indefinite since it is unclear how a single recess or single protrusion could be “periodically arrayed”.  If it is one “minute protrusion or recess”, then it should be amended to “a minute protrusion or recess, an optical waveguide”.  If it is multiple protrusions or recesses “periodically arrayed”, then it should be amended to “minute protrusions or recesses are periodically arrayed”.  4) “minute” is a relative term which makes it unclear how “minute”, small, or large a protrusion or recess” must be to cover the claim scope of “minute”.  The term “minute” should be removed, defined in relative terms, or a definition supported by the prior art should be provided which gives the term metes and bounds to define the claim scope.
Claims 4, 10, and 14 include the phrase “the trapping region is arranged on the reflection surface [of the prism] (claim 4)/the reaction field . . . is arranged on an inner surface of a side wall included in the housing (claims 10 & 14) not via a metal film or via a metal film . . . surface plasmon resonance is generated in the metal film” which is indefinite since it is unclear if the two “a metal film(s)” are the same or different “metal films”.  Furthermore, the claim scope appears to be claiming two different embodiments: 1) generating “evanescent light” using a “prism” (¶77) or a “diffraction grating” (¶¶88-89) and 2) generating “plasmon scattered light” via “surface plasmon resonance” using a metal film (¶31; ¶47) or “a diffraction grating” made of the metal film (¶¶78-79) – which makes it unclear how the “diffraction grating” could be included in the claim scope since it has a metal film and makes both evanescent light and plasmon scattered light.  The claims should be amended to: “the reflection surface [of the prism] (claim 4) is configured for generating evanescent light or configured for generating plasmon scattered light via a metal film” and claims 10 & 14 must be amended to include a prism or other enabled structure for generating “evanescent light” to define “a reaction field for trapping substance to be detected . . . not via metal film” with language similar to the proposed claim 4.  Claims 5, 11-13, and 15-17 inherit this rejection.  For purposes of examination, an optical element, trapping region, or reaction 
Claims 5, 11-12, and 15-16 include the phrase “a metal film” which depend from respective claims that already recite at least one “metal film” which is indefinite since it is unclear if the claimed metal film from claims 5, 11-12, and 15-16 refer back to the prior claimed “metal film” or are new, different “metal film(s)”.  The claims must be amended to clarify the relationship between the metal films or add limitations to differentiate the “metal film(s)”.
Claim 11-12 and 15-16 include the phrase “the detection chip includes a metal film arranged on an inner surface of the side wall, the reaction field is arranged on the metal film, a side wall on which the metal film is arranged and a side wall opposed to the reaction field among side walls included in the housing of the detection chip have optical transparency . . .a substance to be detected trapped in the reaction field and has passed through the side wall opposed to the reaction field” which is indefinite for multiple reasons: 1) “a side wall” is claimed multiple times making it difficult to understand which “side wall” is being defined.  Additional terms or details should be added to define the different “side walls”.  2) “a metal film arranged on an inner surface of the side wall . . . a side wall on which the metal film is arranged” is the same side wall and should be “the side wall . . . the side wall”.  3) “among side walls . . . have optical transparency” is indefinite since it is unclear if all of the “side walls” have optical transparency since “have” is plural or if just one side wall “opposed to the reaction field” has “optical transparency”.  It is unclear if multiple “side walls have optical transparency” or if the claim scope only requires at least one “side wall has optical transparency”.  Claims 12 and 15-16 include similar claim limitations and issues over “side wall(s)” being confusingly similar and further detail should be added to make the claims definite.  For purposes of examination, a housing with at least one side wall and at least some optical transparency will correspond to the claimed scope.
Claims 8 and 19 include the phrase “a region of the trapping region exposed into the housing is arranged at a position apart from a deepest portion of the housing” which is indefinite since it is unclear how the “trapping region 227” is “exposed into the housing” yet also “arranged at a position apart from a deepest portion of the housing” making it unclear how the “trapping region 227” is “exposed into” and “apart from a deepest portion of the housing” which appears to be , and the “deepest Figures, making it unclear if that is intended claim scope.  The claims should be amended to more clearly define the relationship of the “trapping region” to the housing or other elements.  For purposes of examination, a trapping region exposed into the housing or positioned apart from the housing will correspond to the claimed scope.


    PNG
    media_image4.png
    454
    822
    media_image4.png
    Greyscale



Claim Interpretation
The following claim limitations will be interpreted in view of their Broadest Reasonable Interpretation (see MPEP 2111), as detailed below, in view of the fact that the Specification did not provide formal definitions specifically limiting the interpretation of terms: 
The term/phrase “the opening in the side wall portion” (claims 1-20) includes terms which are/is not specifically defined in the Specification.  In view of the use of the generally open-ended terminology used, the intended scope of "opening", could correspond to, for example, a gap in the housing, an area configured to transmit light/radiation, an area configured to interact with light/radiation, or otherwise open to interactions.  
The term/phrase “vibrator that vibrates the detection chip for agitating liquid” (claims 13 & 17) includes terms which are/is not specifically defined in the Specification.  In view of the use of the generally open-ended terminology used, the intended scope of "vibrator/agitating liquid" 
These interpretations are not given to dispute the enablement of the terms used, but are given to delineate the broadness of the claims as currently claimed.  The Examiner’s reference to “specific definitions” refers to Applicant(s) ability to be their “own lexicographer” (see MPEP §2111.01 - inventor may define specific terms used to describe the invention, but must do so “with reasonable clarity, deliberateness, and precision”).  Any “special meaning” assigned to a term “must be sufficiently clear in the Specification that any departure from common usage would be so understood by a person of experience in the field of the invention” Multiform Desiccants Inc.v. Medzam Ltd., 133 F.3d 1473, 1477, 45 USPQ2d 1429, 1432 (Fed. Cir. 1998).  Prior art may be amended around by inserting further limitations in the claims which differentiate the invention from the cited art by providing further detail that defines around the above interpretations by providing further detail into how structures are arranged, how functions/properties are performed, and/or the relevant radiation, assuming there is support for the limitations in the disclosure or from the general knowledge of a person having ordinary skill in the related art.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6, 8-10, 13-14, and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ogawa (JP 2007-047004 A).
Regarding claim 1, Ogawa discloses a detection chip (Fig. 10 chip 16) comprising: 
a well body (16) including a housing (16) having an opening at an upper portion (16a) and a side portion (16c; Pg. 4, 8th Full Paragraph (F.P.) - In the reaction container 16, the reflection part 16 c and the light transmission part 16 d constitute a surface plasmon resonance sensor in cooperation with the light source 6 a and the light receiving element 6 b of the photometry part 6.); and 

    PNG
    media_image5.png
    286
    321
    media_image5.png
    Greyscale

a side wall member (16d; Pg. 4, 8th F.P. - light transmitting portion 16 d is formed in a triangular prism shape) on which a trapping region (16c) for trapping a substance to be detected is arranged (Pg. 4, 8th F.P. – reflection part 16c made of gold or silver traps sample via surface plasmon resonance), wherein 
at least a part of the trapping region (16c) of the side wall member (16d) is exposed into the housing (16) via the opening (16c; Pg. 4, 8th F.P. – metal on the inner surface of the side wall 16b) in the side portion (16b) of the housing (16), and the side wall member (16d; Pg. 4, 8th F.P.) is fixed to the well body (16) so as to cover at least a part of the opening (16c) in the side portion (16b) of the housing (16).

Ogawa further discloses wherein the side wall member includes an optical element (16d; Pg. 4, 8th F.P. - prism).
Regarding claim 3, Ogawa further discloses wherein the optical element is a member in which a prism (16d; Pg. 4, 8th F.P. - prism).
Regarding claim 4, Ogawa further discloses wherein the optical element is a prism (16d; Pg. 4, 8th F.P. - prism) including an entrance surface for allowing light to enter (6a – light from light source 6a enters prism 16d), and a reflection surface (16c) for reflecting light that has entered the entrance surface (6a – light from light source 6a enters prism 16d), and the trapping region is arranged on the reflection surface via a metal film (16c; Pg. 4, 8th F.P. – reflection part 16c made of gold or silver).
Regarding claim 5, Ogawa further discloses wherein the side wall member (16d) has a metal film (16c) arranged on the reflection surface (16c), and {00189536 }3KMGIP-1206the trapping region is arranged on the metal film (Pg. 4, 8th F.P. – reflection part 16c made of gold or silver traps sample via surface plasmon resonance).
Regarding claims 6 & 18, Ogawa further discloses wherein a side wall (16b) of the well body opposed to the trapping region (16c), among side walls included in the housing (16), has optical transparency (Pg. 2, 16th Par. – reaction vessel 10 is formed from an optically transparent material; Pg. 4, 10th F.P. – reaction vessel 16 similar to reaction vessel 10).
Regarding claims 8 & 19, Ogawa further discloses wherein a region of the trapping region (16c) exposed into the housing (16) is arranged at a position apart from a deepest portion (16c does not reach the bottom of concave portion 16a) of the housing (16).
Regarding claims 9 & 20, Ogawa further discloses the detection chip further comprising a holder (2) that protrudes laterally from the well body (16) or the side wall member (16d).
Regarding claim 10, Ogawa discloses a detection system (Fig. 10 light source 6a detector 6b chip 16) comprising: 
a detection chip (16) including a housing (16) having an opening (16a) at an upper portion (16a), and a reaction field (16c) for trapping a substance to be detected (Pg. 4, 8th F.P.) that is arranged on an inner surface (16c; Pg. 4, 8th F.P. – metal on the inner surface of the side wall 16b) of a side {00189536 }4KMGIP-1206 wall (16b) included in the housing (16) not via a metal film or via a metal film (16c; Pg. 4, 8th F.P. – reflection part 16c made of gold or silver traps sample via surface plasmon resonance; “not via a metal film” limitation not required since the conjunction “or” is used); 

    PNG
    media_image5.png
    286
    321
    media_image5.png
    Greyscale

a light source (6a) that irradiates the detection chip (16) with light (6a) from the outside such that evanescent light is generated on the inner surface of the side wall at a position corresponding to the reaction field or surface plasmon resonance (Pg. 4, 8th F.P. – surface plasmon resonance) is generated in the metal film (16c; Pg. 4, 8th F.P.; “evanescent wave” limitation not required since the conjunction “or” is used); and 
a detector (6b) that, when the light source (6a) irradiates the detection chip (16) with light (Pg. 4, 8th F.P.), detects light that is emitted (6b) from the detection chip (16) and the light amount of which changes (Pg. 4, 8th F.P.) depending on the amount of the substance (Abstract – surface plasmon resonance used to determine material concentration) to be detected that has been trapped (Pg. 4, 8th F.P.) in the reaction field (16c).

Regarding claim 13, Ogawa further discloses the detection system further comprising vibrator (Fig. 1 vibrator 5) that vibrates the detection chip for agitating liquid (Pg. 2, 12th F.P. – vibrator/agitating unit uses sound waves to agitate liquid) housed in the housing (16).

    PNG
    media_image6.png
    305
    640
    media_image6.png
    Greyscale

Regarding claim 14, Ogawa discloses a detection method (Fig. 10 light source 6a detector 6b chip 16) comprising: 
causing a substance to be detected (Abstract) to be trapped in a reaction field (16c) of a detection chip (16) including a housing (16) having an opening (16a) at an upper portion (16a), and a reaction field (16c) for trapping a substance to be detected (Pg. 4, 8th F.P.) that is arranged on an inner surface (16c; Pg. 4, 8th F.P. – metal on the inner surface of the side wall 16b) of a side {00189536 }4KMGIP-1206 wall (16b) included in the housing (16) not via a metal film or via a metal film (16c; Pg. 4, 8th F.P. – reflection part 16c made of gold or silver traps sample via surface plasmon resonance; “not via a metal film” limitation not required since the conjunction “or” is used); and

    PNG
    media_image5.png
    286
    321
    media_image5.png
    Greyscale

irradiating (Pg. 4, 8th F.P.) the detection chip (16) with light (6a) from the outside such that evanescent light is generated on the inner surface of the side wall at a position corresponding to the reaction field or surface plasmon resonance (Pg. 4, 8th F.P. – surface plasmon resonance) is generated in the metal film (16c; Pg. 4, 8th F.P.; “evanescent wave” limitation not required since the conjunction “or” is used), and detecting light (6b) that is emitted from the detection chip (16) and the light amount of which changes (Pg. 4, 8th F.P.) depending on the amount of the substance (Abstract – surface plasmon resonance used to determine material concentration) to be detected that has been trapped (Pg. 4, 8th F.P.) in the reaction field (16c).

Regarding claim 17, Ogawa further discloses wherein, in the causing a substance to be trapped (Pg. 4, 8th F.P.), the detection chip (16) is vibrated (Fig. 1 vibrator 5) in a state where liquid (Pg. 2, 12th F.P. – vibrator/agitating unit uses sound waves to agitate liquid) is housed in the housing (16).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider 
Claims 7, 12, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa (JP 2007-047004 A) as applied to claims 3, 10, and 14, respectively, above, and further in view of Blair et al. (US Pub. 2016/0355869 filed 12 January 2015).
Regarding claim 7, Ogawa discloses the detection chip of claim 3, and further discloses wherein the optical element is a light reflection member (16c; Pg. 4, 8th F.P.- a reflection made of a metal thin film such as gold or silver) and whose surface is covered with a metal (Pg. 4, 8th F.P.), the light reflection member (16c) is exposed into the housing via an opening in the side portion of the housing (16c; Pg. 4, 8th F.P. – inner surface), the trapping region (16c; Pg. 4, 8th F.P. – surface plasmon resonance) is arranged on the light reflection member (16c), and at least a part of a side wall included in the housing (16) of the well body (16a) has optical transparency (Pg. 2, 16th Par.; Pg. 4, 10th F.P.).  However, Ogawa fails to disclose a diffraction grating.
In a related field of endeavor, Blair et al. discloses a microfluidic detection chip (Blair et al.: Fig. 4 microfluidic channel 160; Fig. 11a biological assay 10) including a metallic diffraction grating (¶¶84-85) resulting in increased fluorescence yield and localized surface plasmon resonance using the metallic diffraction grating (¶¶84-85).
In view of the ability to increase fluorescence yield and localized surface plasmon resonance using a metallic diffraction grating as is disclosed in Blair et al. at Paragraphs 84-85, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Blair et al. with the teachings of Ogawa to increase fluorescence and surface plasmon resonance utilizing a metallic diffraction grating optical element.

Regarding claims 12 and 16, Ogawa discloses the detection system of claim 10 and the detection method of claim 14, and wherein the detection chip (16) includes a metal film (16c) arranged on an inner surface of the side wall (Pg. 4, 8th F.P. – inner surface), and formed with a light reflection member (16c; Pg. 4, 8th F.P.- a reflection made of a metal thin film such as gold or silver) on a surface of the metal film (16c), the reaction field (16c) is arranged on the light reflection member (16c; Pg. 4, 8th F.P. – surface plasmon resonance), at least a part of side walls (16b) included in the housing (16) of the detection chip (16) has optical transparency (Pg. 2, 16th Par.; Pg. 4, 10th F.P.), the light source (6a) irradiates the light reflection member (16c) with light such that plasmon resonance (Pg. 4, 8th F.P. – surface plasmon resonance) is generated in the metal film (16c), and when the light source (6a) irradiates the light reflection member with light (Pg. 4, 8th F.P.), the detector detects (6b) surface plasmon resonance (Pg. 4, 8th F.P.) that has been emitted from a substance to be detected (Pg. 2, 10th F.P. – biological sample (specimen)) trapped in the reaction field (16c) and has passed through the side wall having optical transparency (Pg. 2, 16th Par. – the entire vessel is made of optically transparent material; Pg. 4, 10th F.P.). However, Ogawa fails to disclose a diffraction grating or fluorescence.
In a related field of endeavor, Blair et al. discloses a microfluidic detection chip (Blair et al.: Fig. 4 microfluidic channel 160; Fig. 11a biological assay 10) including a metallic diffraction grating (¶¶84-85) resulting in increased fluorescence yield and localized surface plasmon resonance using the metallic diffraction grating (¶¶84-85) and a detector (Fig. 11APD detector; ¶74 when incident light 40 is directed toward the nanocavities 32 from a location 48 over the metallic layer 34, enhanced fluorescence output of fluorescent molecules within the nanocavities 32 may be detected at a location 44 adjacent to a back side 46 of the substrate 38) detects fluorescence that has been emitted from a fluorescent substance labeling (¶107 fluorescently labeled) a substance (¶169 – DNA & RNA may be target species) to be detected trapped (¶¶78-81 nanocavity substrates; ¶102) in a reaction field (¶74).
In view of the ability to increase fluorescence yield and localized surface plasmon resonance using a metallic diffraction grating as is disclosed in Blair et al. at Paragraphs 84-85, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Blair et al. with the teachings of Ogawa to increase fluorescence and surface plasmon resonance utilizing a metallic diffraction grating optical element.

Claims 11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa (JP 2007-047004 A) as applied to claims 10 and 14, respectively, above, and further in view of Kaya (US Pub. 2014/0061506).

Regarding claims 11 and 15, Ogawa discloses the detection system of claim 10 and the detection method of claim 14, and further discloses wherein the detection chip (16) includes a metal film (16c) arranged on an inner surface of the side wall (Pg. 4, 8th F.P. – inner surface), the reaction field is arranged on the metal film (16c), a side wall (16b) on which the metal film (16c) is arranged and a side wall opposed to the reaction field (16b – across from metal film 16c; ) among side walls (16b) included in the housing (16) of the detection chip have optical transparency (Pg. 2, 16th Par.; Pg. 4, 10th F.P.), the light source (6a) irradiates the inner surface (16c) of the side wall (16b) on which the metal film is arranged (16c) with light such that plasmon resonance (Pg. 4, 8th F.P. – surface plasmon resonance) is generated in the metal film (16c), and when the light source (6a) irradiates the inner surface of the side wall (16b) on which the metal film (16c) is arranged with light (Pg. 4, 8th F.P.), the detector detects (6b) surface plasmon resonance (Pg. 4, 8th F.P.) that has been emitted from a substance to be detected (Pg. 2, 10th F.P. – biological sample (specimen)) trapped in the reaction field (16c) and has passed through the side wall having optical transparency (Pg. 2, 16th Par. – the entire vessel is made of optically transparent material; Pg. 4, 10th F.P.).  However, Ogawa fails to disclose fluorescence or fluorescence that has passed through the side wall opposed to the reaction field.
In a related field of endeavor, Kaya discloses a detection system/method (Fig. 1 sensor structure 22 light source 26 reflection detector 30 fluorescence detector 34) including a detection chip (22) which includes a metal film (14), a reaction field (¶¶107-110) is arranged on the metal film (14), a light source (26) configured to irradiate light (24) onto the metal film (14) such that plasmon resonance is generated (¶¶107-110 – surface plasmon generated in the metallic film 14) in the metal film (14), and when the light source (26) irradiates the metal film (14) with light (24), the detector (34) detects fluorescence (32; ¶104 – detecting fluorescence using SPFS (surface plasmon-field enhanced fluorescence spectroscopic) device) that has been emitted from fluorescent substance labeling (¶106 analyte that has been labeled by the fluorescence substance is captured by the ligand) a 

    PNG
    media_image7.png
    418
    1074
    media_image7.png
    Greyscale

substance (¶¶114-115 specimen material including blood, plasma, and biological material including analytes of DNA, RNA, and nucleic acids) to be detected trapped in the reaction field (¶¶107-110) and has passed through the side opposed (Fig. 1 metal film 14 fluorescence 32 fluorescence detector 34) to the reaction field (Fig. 1 metal film 14).
In view of the ability to increase the light amount of the fluorescence that is emitted from the fluorescence substance by utilizing surface plasmon crude density wave and fluorescence as is disclosed in Kaya at Paragraphs 107-110, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kaya with the teachings of Ogawa to increase fluorescence output utilizing combined surface plasmon resonance and fluorescence.  However, Kaya fails to specifically disclose the fluorescence has passed through the side wall opposed to the reaction field, in view of the ability to utilize the optically transparent detection chip of Ogawa as disclosed in Page 2, 16th Par. & Page 4, 10th F.P., it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ogawa and Kaya utilizing the improved fluorescence output by combining surface plasmon resonance and fluorescence detection of biological materials and positioning a fluorescence detector behind the “side wall opposed to the reaction field” resulting in the claimed invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Murayama (WO 2016/031412 A1 corresponding to US Pub. 2017/0122965 cited for English Translation) – which discloses surface plasmon field-enhanced fluorescence spectroscopy (SPFS) ¶27), fluorescence (¶35 - fluorescence γ or the plasmon scattered light δ is measured), and plasmon scattering (¶35) using a diffraction grating (¶37; ¶81) to detect various proteins (¶75).

    PNG
    media_image8.png
    601
    847
    media_image8.png
    Greyscale

Miyaura et al. (US Pub. 2013/0242298) – which discloses a detection chip (10) utilizing fluorescence, evanescent waves, and surface plasmon resonance (¶¶25-28) for analyzing a specimen (Abstract).

    PNG
    media_image9.png
    502
    990
    media_image9.png
    Greyscale

Kato et al. (JP 2004-163185 A) – which discloses using surface plasmon resonance (¶¶79-81), fluorescence (¶82), and a prism (21) with a metal surface (25) for measuring a specimen (Abstract).

    PNG
    media_image10.png
    341
    261
    media_image10.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY SCOTT VALENTINER whose telephone number is (571)272-7504. The examiner can normally be reached M-F / 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/JEREMY S VALENTINER/Examiner, Art Unit 2884